Title: Thomas Jefferson to Patrick Gibson, 20 April 1812
From: Jefferson, Thomas
To: Gibson, Patrick


          
                  Dear Sir 
                   
                     Monticello 
                     Apr. 20. 12.
          Your favor of the 16th is safely recieved with the 200. Dollars it inclosed. 
                  
                  with respect to my flour on hand it is proper I should adapt my former minimum of 8.D. to the times. I leave the price therefore to yourself entirely, with the observation that it is better to lose a little by selling for less than may perhaps become the market price, than to lose the whole by holding off too long. especially as it is an article which will not keep. if 7.D. can be got I should think it well sold, and you will be the best judge when it will be safest to take even less. Accept the assurances of my esteem and respect
          
            Th:
            Jefferson
        